Case 1:18-cv-24889-DLG Document 46 Entered on FLSD Docket 03/12/2019 Page 1 of 9




                     U N ITED STA T ES D ISTR IC T C O U R T
                     SO U TH ER N D ISTR IC T O F FLO R ID A

                   C ase N o.18-cv-24889-G            CA LILEY



                                                                               j'
 GU STA V O A BELLA ,
       Plaintiff,                                          FILED BY      '          D .C ,
                                                                        ;
                                                                        j
                                                                        .
                                                                        '
                                                                        ,
                                                                        :
                                                                        -
                                                                        t
                                                                        '
                                                                        ,
                                                                MA2 112219
                                                                 ANGELA E.NOBLE
 TO W N O F M lAM l LA K E S,etal.,                             CLERK U S DISX CX
                                                                s.o.oFfI
                                                                       .k.-MIAMI
         D efendants



    PLA IN T IFF'S R E SPO N SE IN O PPO SITIO N TO A LL D E FE N DA N T S'S
   M O TIO N TO STA Y D ISC O V ER Y A e FO R PA R T IA L R EL IE F FR O M
         T H E C O U R T'S N O T IC E SET TIN G T ELEPH O N IC STA TU S
                                   C O N FER EN C E


       Plaintiff GUSTAVO M ELLA (M R.. ABELLA) hereby submit this
 Response in Opposition to Defendants OFFICER JtlM             F. RODRIGU EZ'S
 (OFFICER RODRIGUEZ) (ECF 401,TOW N OF M IAM ILAKES M ANAGER
 ALEX REY'S (ECF 411, TOW N OF M IAM I LAKES FORM ER M AYOR
 M ICI-IAEL P1ZZl's IECF 42jM otion to Stay Discovery and ForPartialRelief
 from the Court'sNotice Setting Telephonic StatusConference and in supportstates
 the follow ing:

       Defendants'M otion to Stay D iscovery based on pending M otion to D ism iss
 for Qualified lmmunity should be denied because all Defendants had the
 knowledge ofthe abuse ofpower,intim idation,retaliation,violation ofcivilrights
 against M R . ABELLA as a result for M R .ABELLA petitioned to redress of


                                                                                        1
Case 1:18-cv-24889-DLG Document 46 Entered on FLSD Docket 03/12/2019 Page 2 of 9




 grievancesagainstD efendantOFFICER RODRIGUEZ and none ofthem stopped
 him .

         Defendants'Qualified lmmunity should be denied. A 1lDefendants,acting
 under color of 1aw acted w ith malice and retaliated against M R.ABELLA and
 violated M R..ABELLA 'S firstamendm entsforM R..ABELLA exercising hisFirst
 A m endm entrights guaranteed underthe U nited States Constitution.

         D efendants's M otion to Stay D iscovery is an effort to prevent M R..
 ABELLA from obtaining discovery necessary to m ove forward w ith his claim sfor
 V iolation ofC ivilR ights,H arassm ent,R etaliation,etc.

         D efendants have acted m aliciously restricting and depriving M R..A B ELLA
 to exercise his First Am endm ent rights either by expressing him self and/or by
 displaying a political sign in back of his vehicle, by petition to redress of
 grievances againstD efendantO FFICER R OD R IGU EZ .

         A M otion to Stay D iscovery m ust be view ed w ithin the context of the
 overall purpose of discovery under the Federal Rules of Civil Procedure. Elto
 require the disclosure ofa11relevantinform ation so thatthe ultim ate resolution of
 disputed issues in any civil action m ay be based on a full and accurate
 understanding ofthetrue factsand,therefore,embody afairandjustresult.'' S.D.
 v.St.JohnsCounty SchoolDistrict,2009 W L 3231654 at*1 (M .D.Fla.2009).
 Forthisreason,aparty seekingto stay discovery bearsthe btlrden ofshowing both:
 (1)good cause and (2)reasonableness. Feldman v.Flood,176 F.R.D.651,652
 (M .D.Fla.1997). Judge Corrigan haselucidated the dangers ofmotionsto stay
 discovery:




                                                                                   2
Case 1:18-cv-24889-DLG Document 46 Entered on FLSD Docket 03/12/2019 Page 3 of 9




             Such m otions are notfavored because when discovery is delayed or
             prolonged itcan create case m anagem entproblem swhich impede the
             Court's responsibility to expedite discovery and cause unnecessary
             litigation expenses and problem s. As a result, a request to stay
             discovery pending resolution ofa m otion is rarely appropriate where
             resolution ofthe m otion willnotdispose ofthe entirecase.

 ld.(citationsomitted).
       O UALIFIED IM M UNITY

    1. M IAM ID A D E PO LICE O FFICER JtlM     F.RO D R IG U EZ
       a) Defendant Officer Rodriguez is not entitled to Qualified lmmunity
          because acting under color of law ordered M R..ABELLA to rem ove a
          political sign that w as placed in back of M R .A BELLA 'S vehicle and
          threaten him w ith a C itation if the sign w as not rem oved. D efendant
          OFFICER RODRIGUEZ violated M R.. ABELLA'S First Am endm ent
          rights and/or retaliated against M R.. A BELLA as a result of M R..
          A B ELLA exercising his FirstA m endm entrights.


       b) Defendant Officer Roflriguez is not entitled to Absolute lmmunity
          because M R..A BELLA has not stated any claim at a11 of the testim ony
          that D efendant O FFICER R O D R IG U EZ could have said atthe H earing
          forPermanentInjunction where he appeared as a witness to Town of
          M iam iLakes M AN A G ER A LEX REY . W       .A BELLA is claim ing the
          fact thatDefendant OFFICER RODRIGU EZ w as brought as a witness
          where both Defendants had conspired before to t'orderM R.ABELLA to
          rem ove the politicalsign againstTOW N M AN AGER M EX REY''that
          w asplaced in back ofM R..ABELLA 'Svehicle.



                                                                                3
Case 1:18-cv-24889-DLG Document 46 Entered on FLSD Docket 03/12/2019 Page 4 of 9




    2. TOW N OF M IAM IL AK ES M A N A GER A LEX REY
       a) DefendantTown ofM iamiLakes M anagerAlex Rey is notentitled to
          Qualified lmmunity because acting under color of 1aw wrongfully
          ordered Defendant OFFICER RODRIGUEZ to ask M R..ABELLA to
          rem ove a political sign that w as placed in back of M R. ABELLA 'S
          vehicle and threatened him w ith a Citation if the sign w as notrem oved.
          This is a politicalspeech protected by the FirstA m endm ent rights tm der
          the U nited States Constitution. Defendant Town of M iam i Lakes
          M anager A lex R ey violated M R.. A BELLA 'S First A m endm ent rights
          and/or retaliated against M R..ABELLA as a result of M R..ABELLA
          exercising hisFirstA m endm entrights.


       b)DefendantTown ofM iamiLakesM anager Alex Rey isnotentitled to
         Qualified Immunity because acting under color of 1aw wrongfully
          retaliated againstM R.A B ELLA for having a politicalsign in back ofhis
          vehicle against him and acted under Defendant Tow n of M iam i Lakes
          M ayor M ichaelPizzi's wrongfully threatto get an lnjunction against
          M R.ABELLA orhew ould getone forhim .


       c) DefendantTown ofM iamiLakesM anagerAlex Rey is notentitled to
          Qualified Immunity because acting under color of 1aw wrongfully
          conspired to have M R. ABELLA arrested when M R.. ABELLA was
          exercising his First Amendm ent right at an early voting precinct
          volunteering for a candidate rulm ing for office. D efendant TO W N
          M AN AGER ALEX REY m aliciously,provocative and pretending to be
          the victim wentto whereM R.ABELLA w asto have him arrested.

                                                                                  4
Case 1:18-cv-24889-DLG Document 46 Entered on FLSD Docket 03/12/2019 Page 5 of 9




       d) DefendantTown ofM iamiLakes M anagerAlex Rey is notentitled to
          Qualified lmmunity becauseacting undercolorof1aw and authorized by
          the Tow n of M iam i Lakes to im plem ent the lnterlocal A p eem ent
          between the TOW N OF M lm         LAKES and M IAM IDADE COUNTY
          opted to ignore the petition to redress for grievances against a M IAM I
          D A D E CO UN TY em ployee, D efendant OFFICER R O D RIG UE Z,w ho
          acting the coloroflaw began a new cam paign ofunlaw fulactions and the
          Town ofM iam iLakesM anagerdeliberate indifference aggravated m ore
          the situation by ignoring the unbecom ing attitude and behavior of a
          Police O fficer thatw as assigned to the Tow n ofM iam iLakes.


       e) DefendantTown ofM iamiLakesM anagerAlexRey optedto ignoreand
          to im plem ent the A rticles already stipulated in the Interlocal A greem ent
          and gave preference to D efendant O FFICER R O D R IG U EZ to continue
          w ith his violation of civil rights, harassm ent and retaliation for M R..
          A B ELLA exercising his First A m endm ent rights guaranteed under the
          U nited States Constitution.


       9 Defendant Town ofM iamiLakes M anager Alex Rey is not entitle to
         Qualiied Immunity because he conspired with Defendants Town of
          M iam i Lakes Form er M A Y OR W CH A EL PIZZI and OFFICER
          R O D RIG UE Z to w rong M R.A BELLA in every w ay possible to suppress
          him from exercising his FirstAm endm entrights asa resultofdisplaying
          a political sign against the Tow n M anager A lex Rey and petition to
          redressofgrievancesagainstDefendantOFFICER RODRIGUEZ.



                                                                                     5
Case 1:18-cv-24889-DLG Document 46 Entered on FLSD Docket 03/12/2019 Page 6 of 9




    3. TOW N OF M lAM lLAKES FORW R M AYOR W CH AEL PIZZI
       a) DefendantTown ofM iamiLakesM ayorM ichaelPizziisnotentitled to
          Qualified lmmtmity becauseacting undercoloroflaw andasHead ofthe
          Town of M iam i Lakes as it is stated in the Tow n Charter could have
          opted to suggestthe Town M anagerAlex Rey to im plem entthelnterlocal
          Agreem entbetween the TOW N OF M IA M ILAKES and M IAM IDADE
          CO IJN TY but he opted to ignore the petition to redress for grievances
          against a M IAM I DADE COUN TY em ployee, D efendant OFFICER
          RODRIGUEZ,w ho acting the color of law began a new cam paign of
          unlaw fulactions and the Tow n of M iam i Lakes Form er M ayor M ichael
          Pizzi's indifference aggravated m ore the situation by ordering the Town
          M anager to get an lnjunction against M R.. M ELLA ignoring the
          unbecom ing attitude and behavior ofa Police Officer thatwas assigned
          to the Tow n ofM iam iLakes.
       b) DefendantTown ofM iamiLakes FormerM ayor M ichaelPizziis not
          entitled to Qualified lmmunity because he conspired with Defendants
          Town ofM iamiLakesM anager Alex Rey and OFFICER RODRIGU EZ
          to w rong M R .A BELLA in every w ay possible to suppress him from
          exercising his FirstAm endm entrights asa resultofdisplaying apolitical
          sign against the Tow n M anager A lex R ey and petition to redress of
          grievancesagainstDefendantOFFICER RODRIGUEZ.
       c) DefendantTown ofM iamiLakesFormerM ichaelPizziisnotentitledto
          Qualified lmmunity because M R..ABELLA is almost sure thatitwas
          Town of M iam i Lakes former M ayor M ichael Pizzi that one who
          conspired w ith Tow n M anagerA lex R ey to go to the precinctw here M R.
          A BELLA w as to provoke and to have him arrested.


                                                                                 6
Case 1:18-cv-24889-DLG Document 46 Entered on FLSD Docket 03/12/2019 Page 7 of 9




    4 TO W N O F M IA M ILA K E S M D M lA M lD A D E COU N TY
       A s local governm ents they should be punished for ignoring the residents
       w ell-being in the hands of the Law Enforcem ent Officers like Defendant
       OFFICER RODRIGUEZ with very poortraining and w ho believesthathe is
       above the 1aw and threaten residents, like M R..ABELLA , for exercising
       their FirstAm endm entrights verbally,by displaying politicalsigns against
       elected officials,Town's staff,and againstanything thatgoesin detrim entof
       theresidentsrightsand forparticipating asvolunteerin a politicalcampaign.
       Both local governm ents have responsibilities over Defendant OFFICER
       RODRIGIJEZ'S illegalactions. Both localgovernm ents should be brought
       tojusticeand haveconsequencesbecauseisnotthefirsttimethatthispolice
       officer in particular is nnm e in a FederalLaw suiteven though the pattern of
       hisillegalactions are the snme in both FederalcasesthatM R..ABELLA has
       filed with thisH onorable Court.

       R ETA LIA T IO N

       The Eleventh Circuit ttand the Supreme Court have long held that state
 officials m ay notretaliate againstprivate citizens because of the exercise of their
 FirstAmendmentrights.''Bennet,423 F.3d at 1255-56 (collecting cases). The
 Eleventh Circuit iûhas held since at least 1988 that it is isettle law ' that the
 governm entm ay notretaliate against citizens for the exercise of FirstA m endm ent
 rights....'' ld.1256 (citationsomitted). A11the Defendantsiûwere on notice and
 had tfair w nrning' that retaliating''against M R .ABELLA for his opposition to
 TO W N O F M IA M I LA K E S M AN A G ER A LEX REY , petition to redress of
 grievances,would violate M R.ABELLA 'S constitutionalrights,and they willbe
 liable tm der section 1983.


                                                                                   7
Case 1:18-cv-24889-DLG Document 46 Entered on FLSD Docket 03/12/2019 Page 8 of 9




       W H EREFO RE,based on the foregoing reasons,Plaintiff,M R..ABELLA,
 Respectfully requestsand praysthatthishonorable Courtenteran Order:

       1. Denying Defendant OFFICER JuA'
                                       N RODRIGUEZ'S M otion for Stay
          Discovery based on Qualified and Absolute lmmunity and Denying
          M otion for Partial Relief from the Court's N otice Setting Telephonic
          Status Conference.
       2. D enying D efendants TO W N O F M IA M I LA K ES M A N A G ER A LEX
          R EY 'S A'ND FO R M ER M AY O R M ICHA EL PIZZI'S M otion to Stay
          Discovery based on Qualified lmmunity and Denying theirM otion for
          Partial R elief from the Court's N otice Setting Telephonic Status
          Conference.

          D ated M arch 1lth, aijq             Respectfully subm itted,



                                                         TAV O ABELLA

 7400 M lA lM lLA K ES D R .,D -108
 M IA M ILA K E S,FL 33014
 CELL :305-305-6622
 Email:gusabella4rl/gmail.com

                         CER TIFICA TE O F SERVIC :

       IH EREBY CER TIFY Thatan originaland a true and correctcopy ofthe
 foregoing Plaintiff sResponse in Opposition to D efendantTOW N OF M IAM I
 LA K ES M A Y OR M ICH AEL P1ZZ1'sM otion to D ism iss w as served this day,
 M arch l1th,2019 on a11partiesofrecord.




                                           G U TA V O A BELLA
                                                                                8
Case 1:18-cv-24889-DLG Document 46 Entered on FLSD Docket 03/12/2019 Page 9 of 9




                         CER TIFICA TE O F SERVIC E
                  Case N o.18-cv-24889-G              CA LILEY
              United StatesD islictCourt,Southern D istrictofFlorida

 lHEREBY CERTIFY thata true and correctcopy ofthe foregoing wasserved by
 m ailon M arch l1th, 2019 on the following counsel:

 Erick P.H ockm an
 Eric S.K ay
 2225 Ponce de Leon B lvd.,Suite 700
 CoralG ables,FL 33134
 (305)854-0800
 ehockman@ wsh-law.com
 imessa@ wsh-law.com
 EricSam uelKay
 W eissSerota Helfm an Cole ,Bierm an,P.L.
 2525 Ponce de Leon Blvd.
 Suite 700
 CoralGables,FL 33134
 (305)854-0800
 Em ail:ekav@ w sh-law açpm

 David R even Henry
 Kelley Kronenberg
 8201 Peters Road
 Suite 4000
 FortLauderdale,FL 33324
 (954)370-9970
 Em ail:dhenry@ kelleykronenberg.com

 Zachary V osseler
 A ssistantCounty A tlorney
 Stephen P.Clark Center
 111 N .W .FirstStreet,Suite 2810
 M iam iFlorida 33128
 (305)375-5151
 Zach@ miamidade.gov

                                                                            9
